DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed January 13, 2022. In the applicant’s reply; claims 1-4, and 6-8 were amended, and claim 10 was newly added.  Claims 1-10 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Responses to Applicant’s Remark
Applicants' amendments filed on January 13, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on October 13, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejection of Claim 1 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sabbah et al. (US PGPub US 2019/0066178 A1), hereby referred to as “Sabbah”, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of c Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US PGPub US 2017/0140249 A1), hereby referred to as “Lee”, in view of Sabbah et al. (US PGPub US 2019/0066178 A1), hereby referred to as “Sabbah”, and the rejection is hereby withdrawn. 

Applicants' arguments filed on January 13, 2022 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitation. 

Applicant’s argues that the double patenting rejections over U.S. Patent No. 11,089,170 B1 (issued from US Application 16/893,760), and the double patenting rejection over US Application 16/893,895 are overcome in light of applicant’s amendments to differentiate the scope of the claimed features. 
Examiner respectfully disagrees. The scope of the presently filed amended claim features are still co-extensive in scope with the other two applications. The amended features for the claims of U.S. Patent No. 11,089,170 B1 (issued from US Application 16/893,760) and the claims of US Application 16/893,895, do recite additional features that narrows the scope in both of these inventions, and as a result, Examiner did withdraw the double patenting rejections from these applications. These narrower claims of the previously issued patents are not anticipated by the broader claims of the instant invention. 
However, for the instant application 16/893875, the amended features recite 
“performing control such that fourth layout data is generated based on the third album creation parameter in a case when a result of the verification of the third album creation parameter is a first result, and not performing the control in a case when the result of the verification of the third album creation parameter is a second result”,
These amendments directed to a “control” operation, the “parameter” and the “verification” are all broader in scope than the previously patented claims of the co-pending applications. As these claims are broader in scope, they are anticipated by the previously patented narrower claims, and as a result require a terminal disclaimer to overcome the rejections of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 11,089,170 B1 issued from US Application 16/893,760. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are co-extensive in scope, and directed to the same subject matter of a control method for album creation, and the patented claims are narrower in scope thereby anticipating the broader claims of the instant application.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of US Application 16/893,895. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are co-extensive in scope, and directed to the same subject matter of a control method for album creation, and the patented claims are narrower in scope thereby anticipating the broader claims of the instant application. 
With respect to the claims of U.S. Patent No. 11,089,170 B1 (issued from US Application 16/893,760) and the claims of US Application 16/893,895, both applications have claims that do recite additional features that narrows the scope in both of these inventions. The narrower claims of the previously issued patents are not anticipated by the broader claims of the instant claims in this application. 
However, for the instant application 16/893875, the amended features recite 
“performing control such that fourth layout data is generated based on the third album creation parameter in a case when a result of the verification of the third album creation parameter is a first result, and not performing the control in a case when the result of the verification of the third album creation parameter is a second result”,
These amendments directed to a “control” operation, the “parameter” and the “verification” are all broader in scope than the previously patented claims of the co-pending applications. As these claims are broader in scope, they are anticipated by the previously patented narrower claims, and as a result require a terminal disclaimer to overcome the rejections of record.

Allowable Subject Matter
Claims 1-10 are objected to, but would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this office action. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
March 26, 2022
Art Unit 2662

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662